UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                  )
JAMAR FRANK BUACY WILLIAMS,                       )
                                                  )
       Plaintiff,                                 )
                                                  )
               v.                                 )               Civil Action No. 09-1730 (RBW)
                                                  )
UNITY HEALTHCARE CLINIC, et al.,                  )
                                                  )
       Defendants.                                )
                                                  )

                                  MEMORANDUM OPINION

       John Caulfield, one of the defendants, has moved to dismiss claims against him and has

alternatively moved for summary judgment. See Defendant John Caulfield’s Motion to Dismiss,

or in the Alternative, for Summary Judgment, ECF No. 13. On October 13, 2010, the Court

ordered the plaintiff to file his opposition or other response to the defendant’s motion within 14

days, warning that failure to file an opposition “carries with it the risk that judgment will be

entered for [the d]efendant,” because “the Court may choose treat as conceded any motion not

opposed within the time limits put in place by the Court.” Order at 2–3, ECF No. 19. Now, over

three months later, no opposition has been filed. The Court will therefore grant the defendant’s

motion as unopposed by a separate order to issue this date.

                                                                      /s/
                                                                      REGGIE B. WALTON
                                                                      United States District Judge

Date: January 20, 2011